

116 S3522 IS: Coronavirus TANF Expansion Act 
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3522IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend and expand the temporary assistance for needy families (TANF) program and related programs to respond to the COVID-19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus TANF Expansion Act .2.Extension of the temporary assistance for needy families program and related programsActivities authorized by part A of title IV and section 1108(b) of the Social Security Act (42 U.S.C. 601 et seq., 1308(b)) shall continue through December 31, 2020, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.3.Expanded TANF eligibility and waiver of certain requirements during the COVID-19 public health emergency(a)In generalFor each month that occurs on or after the date of enactment of this Act during the COVID-19 public health emergency period, a State may—(1)expand eligibility for basic assistance provided under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) or under any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i)) to eligible families described in subsection (b); and(2)provide all families eligible for basic and other assistance under such State programs (including eligible families described in subsection (b)) with a one-time cash payment that is not less than $500 and not more than $1,000 per each dependent in the family.(b)Eligible familiesFor purposes of subsection (a), an eligible family is a family—(1)with children under 18 years of age; (2)whose income during the COVID-19 public health emergency period has been reduced as a result of Coronavirus Disease 2019 (COVID-19), including due to a family member's exposure to, or illness from, COVID-19, a quarantine imposed with respect to COVID-19, or the closure of a family member's place of employment, school, or childcare facility due to COVID-19; and(3)whose annual income does not exceed 400 percent of the income official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved. (c)Increased State family assistance grants(1)In generalFrom the amounts appropriated under subsection (g), with respect to a State, the Secretary of Health and Human Services shall increase the amount of the State family assistance grant payable under part A of title IV and section 1108(b) of the Social Security Act (42 U.S.C. 601 et seq., 1308(b)) for the 2d, 3rd, and 4th quarters of fiscal year 2020 and the 1st quarter of fiscal year 2021 by such amount as the Secretary determines is necessary to offset the increased expenditures of the State resulting from the enactment of this section.(2)Disregard from limitation on total payments to territoriesSection 1108(a)(1) of the Social Security Act (42 U.S.C. 1308(a)(1)) shall be applied without regard to amounts paid to a territory under this section.(d)Suspension of work requirements and rules with respect to time limits and child supportFor each month that occurs on or after the date of enactment of this Act during the COVID-19 public health emergency period, the following requirements shall be suspended for families receiving basic or other assistance (including eligible families described in subsection (b)) under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) or under any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))):(1)Time limits for receipt of assistance under section 408(a)(7) of such Act (42 U.S.C. 608(a)(7)).(2)Work requirements and determination of monthly participation rates under section 407 of such Act (42 U.S.C. 607).(3)Imposition of individual and State penalties under sections 407, 408, and 409 of such Act (42 U.S.C. 607, 608, 609).(4)Orders to participate in work activities issued under section 466(a)(15) of such Act (42 U.S.C. 666(a)(15)).(e)Application to tribal plansThis section shall apply to an Indian tribe with an approved tribal family assistance plan under section 412 of such Act (42 U.S.C. 612) in the same manner as this section applies to a State. (f)COVID-19 public health emergency period definedIn this section, the term COVID-19 public health emergency period means any period beginning on or after the date of the enactment of this section and before January 1, 2021, that occurs during—(1)an emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g));(2)the emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID-19);(3)the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID-19); or(4)a declaration of a state of emergency on the part of a State or Indian tribe with respect to the Coronavirus Disease 2019 (COVID-19). (g)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for the period beginning on the date of enactment of this Act and ending on December 31, 2020, such sums as are necessary to carry out this section. Amounts appropriated under this subsection are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 